DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021/04/22 has been entered.
 	This Office action is in response to Applicant's amendment filed 2021/04/22. Applicant has amended claims 1, 3-5, 8, 11, and 17-22. Claims 2 and 13-14 were cancelled previously. Currently, claims 1, 3-12 and 15-23 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 18 contains the trademark/trade name SAVINASER, EVERLASER, ALCALASE, ESPERASER and PROGRESS@UNO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe enzymes and, accordingly, the identification/description is indefinite.
Furthermore, Claim 22 states that the composition has a pH of 9-12 and is in form of solid.  Usually, pH is defined for aqueous compositions and not solids.  Applicant is required to correct this limitation. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Siegert et al. (US 8,455,424 B2), Maurer et al. (US 5,855,625), and Smith et al. (US 2009/0165818 A1). 
Regarding claims 1, 3-8, 11-12 and 20-23,  Siegert teaches a liquid cleaning-washing composition (6: 23, 33, claim 4) for removing protein and non-protein stains/soils from variety of surfaces (abstract, 3: 17-35, 5: 35-40, 60-65), comprising;  a): surfactants such as nonionic, cationic and anionic (alkylsulfosuccinic acid & salts); [8: 5-8, 10: 20-40], in the amounts of 5-50 %; [10: 45-50],  b); a protease; [35-40], in the amounts of 2 micrograms to 20 milligrams per gram of composition (which is equal to 0.02% to 2%); [7: 32-35], wherein the composition is at the use pH of 9-11, which renders the claimed limitation obvious with following explanation; [6: 35-36, 51]. Note that (for claim 5 and 8) Siegert teaching of surfactant indicates presence of “at least one surfactant” (one surfactant or more; [8: 5-6].  Therefore, it could consist of anionic and nonionic surfactants only when required.
Regarding claims 1, 11, 20 and 22,  Siegert does not teach the amounts less than 5% for surfactants. However, it is noted that the lower limit (5% surfactant) of 
Regarding claims 1, 11 and 21-23,  Siegert does not exactly teach the pH of 12. 
However, the analogous art of Smith teaches a cleaning composition with similar components wherein the composition has a pH range of 8-10 and to about higher than 12, even though the higher than pH=12 is not preferred due to being in the range of approaching a caustic state; [0080, 0236, 0240].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to increase the alkalinity of cleaning solution to about pH of 11-12 with the motivation of enhancing the detersive efficacy of the composition as taught by Smith above. 
 As construed, this pH increase will not adversely affect the nature and compositional integrity of Siegert’s cleaning composition by any means, as further expounded below.
Regardless of the above teaching of Smith, Siegert alone teaches an alkaline composition with the given pH range of 9-11, generally.  However, the main pH 
Regarding claims 9-10 and 15,  Siegert teaches nonionic surfactant of alkoxylated (EO) C8-C18 fatty alcohol with 1 to 12 EO; [8: 5-8, 19-35]. Siegert teaches the composition can be made in different forms such as granules, tablet, packaged portions and pouches; [15: 27, 34). Therefore, it is concluded that the used pouches for cleaning and washing purpose would inherently be water soluble in order to deliver the cleaning composition to the washing medium (i.e. chamber).
Regarding claims 16-19,  Siegert teaches a method of automatic washing (inside a chamber, laundering or dishwashing); [7: 20-25, 10: 2-3], which inherently includes placing the clothing inside a chamber, introducing water and adding the cleaning composition for removing all kinds of stains namely proteinaceous and otherwise, wherein the method of washing also includes hand washing; [7: 24, 19: 23]. 
Siegert teaches enzyme protease being a subtillase from Bacillus lentus utilized for the cleaning composition; [16: 55-66].
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s main argument is about the claimed pH=12 of composition which is responded to, in details, on the above action, namely rejections of claim 11 and 21-23.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/M.R.A./
Examiner, Art Unit 1767
2021/05/21


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767